
	

116 HCON 40 IH: Supporting reproductive health care in the United States.
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. CON. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2019
			Ms. Pressley (for herself, Ms. Lee of California, Ms. DeGette, Ms. Judy Chu of California, Ms. Schakowsky, Mrs. Torres of California, Ms. Clarke of New York, Ms. Omar, Mr. Khanna, Mr. Sean Patrick Maloney of New York, Ms. Shalala, Mr. Luján, Ms. Speier, Miss Rice of New York, Mr. Cisneros, Mr. Grijalva, Ms. Bonamici, Ms. Wasserman Schultz, Ms. Matsui, Ms. Porter, Mrs. Demings, Ms. Adams, Ms. Schrier, Mrs. Napolitano, Mrs. Carolyn B. Maloney of New York, Mrs. Fletcher, Ms. Frankel, Mr. Thompson of Mississippi, Mr. Espaillat, Ms. Norton, Mr. Larsen of Washington, Mr. Pappas, Mr. Himes, Mr. McGovern, Ms. Jayapal, Ms. Velázquez, Ms. Ocasio-Cortez, Ms. Meng, Ms. Tlaib, Mr. Larson of Connecticut, Mrs. Watson Coleman, Mr. Peters, Ms. Brownley of California, Mr. Engel, Ms. DelBene, Mr. Clay, Mr. Smith of Washington, Mr. Payne, Mr. Takano, Mr. Morelle, Mr. Carbajal, Ms. Kuster of New Hampshire, Ms. Moore, Mr. Johnson of Georgia, Ms. McCollum, Mr. Cohen, Mr. Doggett, Mrs. Kirkpatrick, Ms. DeLauro, Mr. Welch, Mr. Blumenauer, Ms. Barragán, Mr. Gomez, Mr. Nadler, Mr. Deutch, Ms. Escobar, Ms. Kelly of Illinois, Mr. Cox of California, Mr. Horsford, Mr. Cummings, Ms. Clark of Massachusetts, Mr. Huffman, Mr. Quigley, Mr. Crow, Ms. Finkenauer, Mr. Veasey, Ms. Sánchez, Mr. Sires, Mrs. Trahan, Mr. Lowenthal, Ms. Haaland, Mr. Raskin, Mr. Hastings, Mr. Moulton, Mr. Higgins of New York, Ms. Sherrill, Mr. Casten of Illinois, Ms. Pingree, Mrs. Lowey, Ms. Blunt Rochester, Mr. Levin of Michigan, Ms. Castor of Florida, Mr. Krishnamoorthi, Ms. Hill of California, Mr. Ted Lieu of California, Ms. Wilson of Florida, Mr. Cárdenas, Ms. Stevens, Mrs. Davis of California, Mr. Evans, Mr. Richmond, Mr. Gallego, Mr. David Scott of Georgia, Mr. Kennedy, Mr. Soto, Mr. Danny K. Davis of Illinois, Mr. Connolly, Mr. Cleaver, Ms. Scanlon, Ms. Wexton, Mr. Cicilline, Mrs. Hayes, Ms. Bass, Ms. Jackson Lee, and Mr. Lawson of Florida) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
		
		CONCURRENT RESOLUTION
		Supporting reproductive health care in the United States.
	
	
 Whereas Roe v. Wade (410 U.S. 113 (1973)) upholds the constitutional right to privacy, including in health care decisions and the right to access abortion care;
 Whereas Roe v. Wade demonstrates quality legal reasoning and is consistent with related precedent since it was based on sound legal principles first established in Griswold v. Connecticut (1965) and Eisenstadt v. Baird (1972), and repeatedly reaffirmed by the Supreme Court, including in Obergefell v. Hodges (2015);
 Whereas the facts that have developed since Roe v. Wade was decided reaffirm that people of the United States support the right to choose, that abortion is a medically safe procedure, and that access to reproductive health care provides women with greater economic opportunities;
 Whereas the rights established in Roe v. Wade have been relied upon in this country for almost 50 years;
 Whereas a majority of people of the United States support access to abortion care; Whereas, while the State of Alabama, the State of Georgia, and other States passed laws in 2019 that clearly seek to overturn Roe v. Wade and are unconstitutional; meanwhile in 2018 there were over 60 bills introduced in more than 21 States to protect and expand access to reproductive care;
 Whereas low-income individuals and women of color are disproportionally impacted by restricting access to abortion care; and
 Whereas when States have enacted laws in violation of Roe v. Wade, health clinics close and health care services disappear: Now, therefore, be it
		
	
 That Congress supports efforts to— (1)ensure that all women can access comprehensive, unbiased information and make their own health care decisions;
 (2)promote preventive health care services for women; (3)ensure that all women have access to comprehensive, affordable health care that includes pregnancy-related care, including prenatal care, miscarriage management, family planning services, abortion care, labor and delivery services, and postnatal care; and
 (4)improve women’s access to reproductive health care, regardless of the State in which they reside.  